DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that Group I and II share similar features in the claim and there is large overlap of scope. This is not found persuasive because claim 19 pertains to additive manufacturing that involves taking coated filament, extruding in specific manner to form the product, where as claim 20, pertaining to a distinct category such as product/material “a strengthened filament” which can be produced other than coating in a solution of bath, it can be coated via sprayer. Furthermore, these groups include different category of invention which requires search in different CPC classification (Additive manufacturing is classified separate from the material used in additive manufacturing, and it requires more time and creates burden for examiner, therefore claims are restricted). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 8 and 18 are objected to because of the following informalities: 
 Claim 1 pertains to method of forming a product (strengthened additive manufacturing material), however, claim 8, which is indirectly dependent on claim 1, pertains to method of manufacturing a part using additive manufacturing. These are different category of inventions as one pertains to coating and another pertains to forming via additive manufacturing. Claim 8 must be independently re-written. Similarly goes for claim 18, as it does not pertain to coating only, but manufacturing of a part using laser sintering, it must be independently written.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-6, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsotsis (US 8,414,784 B1).
For claims 1 and 14-15, Tsotsis teach a method for forming a strengthened additive manufacturing material (see abstract; the material produced broadly can be used in additive manufacturing), the method comprising: 
coating a surface of an additive manufacturing material with a solution including reinforcement particles (Figs. 1- 3, filament-108 coated with a solution-130 which includes a solvent-134 and carbon nanotubes-136); and causing a solvent of the solution to evaporate  as it includes heating the coated material (col 3 lines 45-50 heating will cause some evaporation  and hardening) and the reinforcement particles adhere to the surface of the additive manufacturing material (Fig. 3 shows fused monofilament, coated filaments; col 3 lines 45-65). Tsotsis further teach mixing the reinforcement particles in the solvent (col 3 lines 20-45).
The Examiner notes that claim 1 is broad as such specific reinforcement particles or solvent is yet to be claimed, to provide the strengthened additive manufacturing material as claimed. 
As for claims 2-6 and 10, Tsotsis further teach the coating solution includes coating the surface of the polymer material and including whiskers of carbon nanotubes (see col 3. Lines 1-15 carbon-nanotubes); passing the polymer filament through the solution causing the reinforcement particles to adhere to the surface of the polymer filament (see Fig 3; col 3 lines 1-65); passing the polymer filament from the first spool through a container of solution (Fig 3 shows material goes from the take up spool to the creel and then to the bath of solution); and winding the polymer filament after passing through the container of solution onto a second spool (Fig 3 shows winding the filament after passing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7 are 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 8,414,784 B1). 
As for claim 7 and 12-13, Tsotsis teach all the limitation to the claim invention as discussed above, however, fails to teach explicitly teach coating the surface of the polymer filament with the solution including reinforcement particles to create a layer on the surface of the polymer filament of between about 5 microns to about 10 microns; the solution having a concentration of reinforcement particles of between 0.1% and 60%. It is noted that since Tsotsis teach having a coated polymer filament including reinforcement particles, thus optimizing the outer layer thickness, or solution concentration of reinforcement particles to desire value, or the reinforcement particles with length to a diameter ratio of between about 10:! To about 50:1, would have been obvious for providing functional benefit such as mechanical properties to the final article produced. 
Claims 8 and  11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 8,414,784 B1) in view of either one of Bhatt et al (US 2021/0237342 A1) or Demuth et al (US 2017/0298521 A1). 
As for claim 8 and 11, Tsotsis teach all the limitation to the claim invention as discussed above, however, fail to teach coating the surface of the additive manufacturing material with the solution including reinforcement particles treated with a silane-based coupling agent or a titanate-based coupling agent.
Bhatt teaches additive manufacturing of coated filament or coated powder ([0003][0136]); also additive manufacturing material including reinforced particles and the material comprising silane-based coupling agent (see [0043][0054]).
Demuth et al also teach filament with coated layer including silane or polydimethylsiloxane in additional to microparticle coatings (see [0008]). 
 It would have been obvious to combine the teaching such as to manufacture a coated filament with coating technique taught by Tsotsis with including materials such silane-based material, as taught by either one of Bhatt et al.  or Demuth et al., for the benefit of efficiently forming desired part having required functional properties.
Claim 9 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 8,414,784 B1) in view of either one of De Backer et al (US 2022/0143913 A1) or Heinrichsdorf et al (US 2018/0104741 A1).
For claims 9 and 16, Tsotsis teach all the limitation to the claim invention as discussed above, however, fails to teach coating the surface of the additive manufacturing material with the solution including reinforcement particles comprising coating the surface of the additive manufacturing material with solution including reinforcement particles as whiskers including silicon carbide…as claimed. 
De Backer et al teach coating filament or filament including silicon carbide material (see [0058], [0039]); Heinrichsdorf teaches powder-bed based material including core and ceramic coated exterior (see abstract; [0010]-[0020]).  It would have been obvious to one ordinary skill in the art to modify Tsotsis with suggestion provided by De Becker et al. such as including silicon carbide as material for the filament or filament layers (which is coated), for the benefit of providing stronger and useful composite structures. Alternatively, it would have been obvious to modify Tsotsis coating with known ceramic material such as silicon containing material as taught by Heinrichsdorf, for producing a product having desired final quality/strength.
As for claims 17-18, the examiner notes that since Heinrichsdorf teaches using coated particles, the step to coat such as claimed inserting the powder particles into chamber; and spraying the solution inside the chamber using pressurized air, is a commonly spray coating technique and would have been obvious to one ordinary skill in the art as one of the known alternatives to bath for coating of a polymer with desired solution. Additionally, Heinrichsdorf teaches manufacturing a part using laser sintering of coated powder particles (see [0010]-[0020]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 2021/0237342 A1) in view of Demuth (US 2017/0298521 A1) and in further view of  Tsotsis (US 8,414,784 B1). 
For claim 19, Bhatt et al teach a method for additive manufacturing parts, the method comprising: extruding composite filament through printer nozzle which includes polymer and fiber reinforcement particles (which has higher density than the polymer filament); melting the coated polymer into polymer beads (Fig 1; [0137]-[0140]), and part having layers. Furthermore, the claim step of causing reinforcement particles to be selectively deposited at weld lines between the layers of the part due to being higher density than the polymer filament would have been obvious depending on the type of product being formed.  
Bhatt provides suggestion to use specific microparticles in the filament material to reduce nozzle pressure ([0139]-[0140] CNT and other type of microparticles) however, is silent to coating on the exterior with microparticles specifically. Demuth teaches providing coated exterior as a layer onto the filament including microparticles particles (see [0008]). It would have been obvious to modify Bhatt including with a coating layer, as taught by Demuth, for providing the functional properties in the reinforced filament, for producing a 3D part. 
However, Bhatt and Demuth is silent to the specific coating step as claimed. Tsotsis teaches coating a polymer filament in a bath of solution including reinforcing fibers (Figs. 1- 3, filament-108 coated with a solution-130 which includes a solvent-134 and carbon nanotubes-136; col 3 lines 1-65), for the benefit of providing specific conductivity to the part formed. It would have been obvious to combine the additive manufacturing of coated filament as taught by Bhatt et al with specific coating method, taught by Tsotsis, for the benefit of providing a 3D printed article having specific final properties in the article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743